                 Case 18-12045       Doc 106     Filed 11/19/18     Page 1 of 4



                      THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MARYLAND
                              (BALTIMORE DIVISION)

___________________________________
In re:                              )
                                    )                Case No. 18-12045-MMH
B52 MEDIA, LLC                      )                Chapter 11
                                    )
                                    )
       Debtor.                      )
___________________________________ )

     MOTION TO VACATE ORDER GRANTING MOTION FOR APPROVAL OF
    COMPROMISE OF CONTROVERSY PURSUANT TO FED. R. BANKR. P. 9019

       B52 Media, LLC (the “Debtor”), by and through its undersigned counsel, files this

Motion to Vacate Order Granting Motion for Approval of Compromise of Controversy Pursuant

to Fed. R. Bank. P. 9019 (the “Motion”) and, in support thereof, states as follows:

       1.      On February 16, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       2.      Prior to the Petition Date, the Debtor was in the business of buying, selling and

monetizing domain names.

       3.      The Debtor’s Bankruptcy Case was filed, in part, due to pending litigation

between the Debtor, Suraj Rajwani and Payments IP Pty, Ltd., arising out of or related to the

domain name Funding.com.

       4.      On October 25, 2018, the Debtor filed a Motion for Approval of Compromise of

Controversy Pursuant to Fed. R. Bankr. P. 9019 (the “Settlement Motion”). The Settlement

Motion seeks approval of the Court to settle the foregoing pending litigation and related matters.

       5.      After the Settlement Motion was filed, the Debtor received communication from

Brown Goldstein & Levy (and a second law firm) asserting an attorneys’ lien in any proceeds
                  Case 18-12045         Doc 106      Filed 11/19/18   Page 2 of 4



from the Settlement Motion payable to Mr. Rajwani.

       6.       Specifically, Brown, Goldstein & Levy issued a written communication to the

Debtor stating, in relevant part, that it “will seek to enforce its attorney lien against anyone who

pays out or distributes the settlement funds without satisfaction of the Outstanding Fees or

otherwise seek to circumvent [its] attorney lien.”

       7.       On November 9, 2018, the Debtor provided Brown Goldstein & Levy an

extension to respond to the Settlement Motion through and including November 22, 2018 in

order to allow it an opportunity to resolve its asserted lien with Mr. Rajwani.

       8.       Regrettably, by no fault of Brown Goldstein & Levy, the Debtor did not provide a

stipulation to the Court memorializing the offered extension.

       9.       On November 16, 2018, the Court entered an Order approving the Settlement

Motion [103].

       10.      In light of the Debtor’s agreement to provide Brown Goldstein & Levy an

extension of the deadline to respond to the Settlement Motion through November 22, 2018, and

Brown Goldstein & Levy’s stated intention to hold the Bankruptcy Estate (and any non-debtor

party paying on behalf of the Estate) liable if the settlement payment is paid in contravention of

Brown Goldstein & Levy’s asserted attorneys’ lien, the Debtor respectfully requests that the

Court vacate the Order Approving the Settlement, pending the consent of Brown Goldstein &

Levy, or waiver by Brown Goldstein & Levy of any liability against the Estate or such other

party paying on behalf of the Estate.

       11.      A hearing on Debtor’s Amended Plan and Amended Disclosure Statement is

scheduled on November 27, 2018.

       12.      A proposed order is attached hereto for the Court’s consideration.
                 Case 18-12045        Doc 106      Filed 11/19/18     Page 3 of 4



       WHEREFORE, B52 Media, LLC respectfully requests that the Court vacate the Order

Granting Motion for Approval of Compromise of Controversy Pursuant to Fed. R. Bank. P. 9019

and grant such other and further relief as is just and appropriate.


Dated: November 19, 2018                       Respectfully submitted,

                                               McNamee Hosea Jernigan Kim Greenan
                                               & Lynch, P.A.

                                               /s/ Steven L. Goldberg
                                               ________________________________
                                               James M. Greenan (08623)
                                               Steven L. Goldberg (28089)
                                               6411 Ivy Lane, Suite 706
                                               Greenbelt, Maryland 20770
                                               (301) 441-2420
                                               Attorneys for Debtor
                Case 18-12045      Doc 106    Filed 11/19/18       Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of November, 2018, a true and correct copy
of the Motion to Vacate Order Approving Motion for Approval of Compromise of Controversy
Pursuant to Fed. R. Bank. P. 9019 and Notice of Motion has been furnished by electronic mail
and first class mail, postage prepaid to:


Hugh M. Bernstein
Office of U.S. Trustee
101 W. Lombard Street
Suite 2625
Baltimore, MD 21201

Scott W. Foley (swf@shapirosher.com)
Shapiro Sher et al.
250 West Pratt Street
Suite 2000
Baltimore, Maryland 21201

John D. O’ Connor
O’Connor and Associates
201 Mission Street, Suite 710
San Francisco, CA 94105

Richard Vasquez (rvasquez@vbllaw.com)
Vasquez, Benisek & Lindgren, LLP
3685 Mt. Diablo Blvd
Suite 300
Lafayette, CA 94549

Andrew Freeman (adf@browngold.com)
Brown Goldstein Levy
120 E Baltimore Street
Suite 1700
Baltimore, MD 21202



                                          /s/ Steven L. Goldberg
                                          Steven L. Goldberg
